—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 17, 2002, which ruled that claimant’s request for a hearing was untimely.
By initial determination dated and mailed October 24, 2000, claimant was found ineligible to receive unemployment insurance benefits because he was not totally unemployed. Claimant admitted that he received the determination shortly thereafter and read the instructions on the reverse side of the notice of determination indicating that he had 30 days in which to request a hearing. Claimant failed to request a hearing until January 2002. Claimant attempted to excuse his delay by indicating that he was under a lot of stress at the time, but he offered no medical proof that he was physically or mentally incapacitated. Inasmuch as claimant did not provide a reason*652able excuse for failing to request a hearing within the 30-day statutory time period set forth in Labor Law § 620 (1) (a), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board finding that claimant’s request for a hearing was untimely (see Matter of Velez [Commissioner of Labor], 285 AD2d 882 [2001]; Matter of Bennett [Commissioner of Labor], 285 AD2d 777 [2001]).
Mercure, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.